                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00070-JDK
v.                                                  §
                                                    §
                                                    §
DANIEL WAYNE LITTLE II.                             §
                                                    §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY
                       PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding defendant=s plea of guilty under the provisions of

Rule 11(c)(1)(C) to Count Eight of the Indictment with a violation of Title 18 U.S.C. § 2422(b) -

Coercion and Enticement of a Minor. Having conducted a proceeding in the form and manner

prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the

defendant=s guilty plea, reserving to the District Judge the option of rejecting the Plea Agreement

if, after review of the presentence report, the agreed sentence is determined not to be the

appropriate disposition of the case. The parties waived their right to file objections to the Findings

of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed May 13, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count Eight of the Indictment in the above-numbered cause, reserving to
the District Judge the option of rejecting the Plea Agreement if, after review of the presentence

report, the agreed sentence is determined not to be the appropriate disposition of the case.

       So ORDERED and SIGNED this 15th day of May, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
